AO 245D (Rev. 11/16)   Judgment in a Criminal Ca~e for Revocations
                                                                                                                                FILED
                                                                                                                             U.S. DISTRICT COURT
                       Sheet I                                                                                         EASTERN DISTRICT ARKANSAS




        UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                             v.                                           (For Revocation of Probation or Supervised Release)

                  Errick Laron Racy
                                                                          Case No. 4:10-cr-220-DPM
                                                                          USM No. 06787-078
                                                                           Austin Porter Jr.
                                                                                                   Defendant's Attorney
THE DEFENDANT:
D admitted guilt to violation of condition(s)           _________ ___   ________ of the term of supervision.
~ was found in violation of condition(s) count(s) Mand. & Std.                        after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number                 Nature of Violation                                                              Violation Ended
1 (Mand.)                         Committing another state, federal, or local crime,

                                             a Grade A Violation                                                  11/18/2017

2 (Std. 3)                         Failing to truthfully answer probation officer's inquiries,

                                             a Grade C Violation                                                  06/11/2018

       The defendant is sentenced as provided in pages 2 through _ _
                                                                   3 __ ofthisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed b_y this judgment are
fully pai_d. /f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 3 8 29                     10/31/2018
                                                                                               Date of Imposition of Judgment
Defendant's Year of Birth:            1975

City and State of Defendant's Residence:                                                                       ;of Judge
Little Rock, Arkansas
                                                                           D.P. Marshall Jr.                               U.S. District Judge
                                                                                                  Name and Title of Judge

                                                                                    :, tJ'cJVeN\,IJA- :lo 1-8___ _
                                                                                                               Date
AO 2450 (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                                                           Judgment - Page    2   of   3
DEFENDANT: Errick Laron Racy
CASE NUMBER: 4:10-cr-220-DPM

                                                              IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:

12 months and 1 day.




     ii   The court makes the following recommendations to the Bureau of Prisons:

1) that Racy participate in educational and vocational programs during incarceration.




     •    The defendant is remanded to the custody of the United States Marshal.

     •    The defendant shall surrender to the United States Marshal for this district:
          •    at                                D a.m.         D    p.m.    011

          •    as notified by the United States Marshal.

     ii   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ~    before 2 p.m. on    __?~~~'.~_01
                                              _9_ __
          •    as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                                        to

at                                 _ _ _ _ _ with a certified copy of this judgment.



                                                                                 -··-----·--·--··---··-----·   -- · - · - - - - - - -   ---
                                                                                                                      UNITED STATES MARSHAL


                                                                            By
                                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                              Judgment-Page     3     of        3
DEFENDANT: Errick Laron Racy
CASE NUMBER: 4:10-cr-220-DPM
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:     None.


                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as detem1ined by the court.
               • The above drug testing condition is suspended, based on the court's dctemiination that you pose a low risk of future
                   substance abuse. (check /fapplicableJ
4.    •   You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.    •   You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
